Name: Commission Regulation (EEC) No 2955/91 of 8 October 1991 fixing the production levies and the coefficient for calculating the additional levy in the sugar sector for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 10. 91 Official Journal of the European Communities No L 281 /11 COMMISSION REGULATION (EEC) No 2955/91 of 8 October 1991 fixing the production levies and the coefficient for calculating the additional levy in the sugar sector for the 1990/91 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, by the receipts from the production levies ; whereas the total uncovered loss for the 1990/91 marketing year amounts to ECU 15 181 320, whereas the coefficient referred to in Article 28a (2) of the said Regulation should consequently be fixed at 0,02432 which represents for the Community as a whole the ratio between the total loss recorded for the 1990/91 marketing year pursuant to Article 28 ( 1 ) and (2) of the said Regulation and the receipts from the basic production levy and the B levy for that marketing year, the ratio being reduced by 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 464/91 (2), and in particular Articles 28 (8) and 28a (5) thereof, HAS ADOPTED THIS REGULATION : Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (3), as last amended by Regulation (EEC) No 886/91 (4), provides that the basic production levy and the B levy together with, if required, the coefficient referred to in Article 28a (2) of Regulation (EEC) No 1785/81 for sugar and isoglucose are to be fixed before 15 October in respect of the preceding marketing year ; Whereas Commission Regulation (EEC) No 2787/90 (*) increased, for the 1990/91 marketing year, the maximum amount referred to in the first indent of the second subparagraph of Article 28 (4) of Regulation (EEC) No 1785/81 to 37,5 % of the intervention price for white sugar ; Article 1 The production levies in the sugar sector for the 1990/91 marketing year are hereby fixed as follows : (a) ECU 1,0602 per 100 kilograms of white sugar as the basic production levy on A sugar and B sugar ; (b) ECU 19,8788 per 100 kilograms of white sugar as the B levy on B sugar ; (c) ECU 0,4448 per 100 kilograms of dry matter as the basic production levy on A isoglucose and B isoglu ­ cose ; (d) ECU 8,3403 per 100 kilograms of dry matter as the B levy on B isoglucose. Whereas the estimated total loss recorded in accordance with Article 28 ( 1 ) and (2) of Regulation (EEC) No 1785/81 necessitates the retention, in respect of the amounts of the production levies applicable for the 1990/91 marketing year, of the maximum amounts referred to in Article 28 of the said Regulation adjusted, where applicable, by Regulation (EEC) No 2787/90 ; Article 2 The coefficient provided for in Article 28a (2) of Regula ­ tion (EEC) No 1785/81 ius hereby fixed for the 1990/91 marketing year at 0,02432. &lt;Whereas Article 28a ( 1 ) of Regulation (EEC) No 1785/81 provides that an additional levy is to be charged to manu ­ facturers when the total loss recorded pursuant to Article 28 ( 1 ) and (2) of the said Regulation is not fully covered Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 177, 1 . 7. 1981 , p. 4. O OJ No L 54, 28 . 2. 1991 , p . 22. 0 OJ No L 158, 9 . 6. 1982, p . 17 . 0 OJ No L 90, 11 . 4. 1991 , p . 15 . h OJ No L 265, 28. 9. 1990, p. 16. No L 281 /12 Official Journal of the European Communities 9 . 10. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission